            Case 2:19-cv-00682-RSM Document 12 Filed 05/24/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON



                                                               No. 19-CV-00682 RSM
Heather Winslow Barr,                                          No. 17-3-05075-3 SEA

                                        Plaintiff,             DEFENDANTS NOTICE OF
                                                               PLAINTIFF'S ADRESSES



                         v.


Joseph Stanley Pigott a.k.a. King Abdul Mumin El,
,

                                        Defendant.


   To: UNITED STATES DISTRICT COURT OF WESTERN DISCTICT OF SEATTLE, that

Defendant, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, gives notice of the Plaintiff's address.

Attorney David P. Tracy & LAW OFFICES OF TRACY & ZOTMAN for Heather Winslow Barr

108 WELLS AVENUE SOUTH-RENTON, WA. 98055. Ph. 425-277-0977.

                                                     s/Joseph S. Pigott
                                                     Joseph S. Pigott a.k.a. King Abdul Mumin El
                                                     Private U.S. Attorney General
                                                     604 So. 162nd St.
                                                     Burien, Washington 98148
                                                     Dated: 5/23/2019 PH. 206-566-1640
